FILE COPY




                             Fourth Court of Appeals
                                   San Antonio, Texas
                                        August 24, 2020

                                     No. 04-20-00334-CV

                                  In re Teresa L. Rodriguez

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-1453-CV-C
                        Honorable William D. Old III, Judge Presiding


                                        ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena Chapa, Justice
              Beth Watkins, Justice

       Relator's Motion for Extension of Time to file a motion for en banc reconsideration and
motion for rehearing is granted. The motions are due no later than September 3, 2020.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court